                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 JOSHUA BLASH,

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-74

        v.

 STATE PRISON OFFICIALS,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 5). Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint for

failure to follow this Court’s directive and this Court’s Order, DIRECTS the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal, and DENIES Plaintiff leave to

appeal in forma pauperis.

       SO ORDERED, this 20th day of November, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
